DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/656,252 (filed on 04/11/2018) under 35 U.S.C. 119(e) is acknowledged.

Election/Restriction

Applicant's election with traverse of species I (represented by Figure 1) in the reply filed on 09/03/2021 is acknowledged. The traversal is on the grounds that the restriction requirement set forth in the previous office action (dated 08/05/2021) is improper due to claim 1 being generic to both species I and II; therefore the applicant argue that species II should be examined along with species I. This is not found persuasive because of the following reasons:
First, the examiner notes that claims 3, 6-7, and 10-15 appears to be directed exclusively to non-elected species II (represented by Figure 2) for the reasons set forth in the previous office action (dated 08/05/2021). That is, only species II comprises: a receiving feature provided on the outer surface of the piston for accommodating the piston seal, an end cap with a vent received by 

Claims 3, 6-7, and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species II (represented by Figure 2), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/03/2021.

Claim Objections

Claims 1 and 8-9 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 10, the limitation “a high-pressure chamber and a low pressure chamber” should read “the high-pressure chamber and the low-pressure chamber”.
In claim 1, line 18-19, the limitation “the low pressure chamber” should read “the low-pressure chamber”.
In claim 8, line 12, the limitation “a high-pressure chamber and a low pressure chamber” should read “the high-pressure chamber and the low-pressure chamber”.
In claim 8, line 21, the limitation “the low pressure chamber” should read “the low-pressure chamber”.
In claim 9, line 1-3, the limitation “further comprising a check valve member that includes a substantially planar portion” should read “wherein the check valve member includes a substantially planar portion”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bongard et al. (U.S. PGPUB 2009/0247336A1 hereinafter referred to as “Bongard”), in view of Cobb et al. (International Patent Application WO2016/182834A1 hereinafter referred to as “Cobb”).

In regards to claim 1, Bongard teach (Figures 1-3) a sealed hydraulic tensioner (hydraulic self-contained auto-tensioner 1) comprising: a cylinder (plunger bore 4, which is closed at the lower end by the end plug 7) having a cylinder surface (inner wall of the plunger bore 4) formed in a housing (hollow-cylindrical housing 2); a piston (tensioning plunger 3 composed of the plunger base 5 and the plunger rod 6) received by the cylinder (plunger bore 4); the piston (tensioning plunger 3) having an inner surface (inner peripheral wall of the hollow inner cavity defined by the axially extending hydraulic passage 19 and the recessed seat portion of the 

Accordingly, it would have been an obvious and trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the ball-type check valve member of the check valve in Bongard’s sealed hydraulic tensioner with the check valve member in the check valve suggested by Cobb (which includes one or more holes that facilitate a metered amount of fluid to flow through the check valve even when said check valve member is fully engaged with the check valve aperture); such modification will enable a small quantity of fluid in the high-pressure chamber of the sealed hydraulic tensioner taught by Bongard’s to flow into the low-pressure-chamber of said sealed hydraulic tensioner during an inward movement of the piston within the cylinder, even if the check valve member of a check valve in said sealed hydraulic tensioner remains sealingly engaged with the check valve aperture on the check valve. This is advantageous in preventing the fluid pressure within the high-

In regards to claim 8, Bongard teach (Figures 1-3) a sealed hydraulic tensioner (hydraulic self-contained auto-tensioner 1) comprising: a cylinder (plunger bore 4, which is closed at the lower end by the end plug 7) having a cylinder surface (inner wall of the plunger bore 4) formed in a housing (hollow-cylindrical housing 2); a piston (tensioning plunger 3 composed of the plunger base 5 and the plunger rod 6) received by the cylinder (plunger bore 4); the piston (tensioning plunger 3) having an inner surface (inner peripheral wall of the hollow inner cavity defined by the axially extending hydraulic passage 19 and the recessed seat portion of the plunger base 5 that accommodates the check valve 20) forming a piston cavity (hollow inner cavity defined by the axially extending hydraulic passage 19 and the recessed seat portion of the plunger base 5 that accommodates the check valve 20), and an outer surface (outer wall of the tensioning plunger 3); the outer surface of the piston (outer wall of the tensioning plunger 3) closely conforms in shape to the cylinder surface (outer wall of the tensioning plunger 3) along a first axial length of the piston (along the plunger base 5 of the tensioning plunger 3), while the outer surface of the piston (outer wall of the tensioning plunger 3) being less than the diameter of 

Consequently, it would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the ball-type check valve member of the check valve in Bongard’s sealed hydraulic tensioner with the check valve member in the check valve suggested by Cobb (which includes one or more holes that facilitate a metered amount of fluid to flow through the check valve even when said check valve member is fully engaged with the check valve aperture); such modification will enable a small quantity of fluid in the high-pressure chamber of the sealed hydraulic tensioner taught by Bongard’s to flow into the low-pressure-chamber of said sealed hydraulic tensioner during an inward movement of the piston within the cylinder, even if the check valve member of a check valve in said sealed hydraulic tensioner remains sealingly engaged with the check valve aperture on the check valve. This is advantageous in preventing the fluid pressure within the high-pressure chamber from 

In regards to claims 4 and 9, Bongard in view of Cobb teach all intervening claim limitations as shown above. Cobb further teach (Figures 1-3), the check valve member () of the check valve (check valve assembly 20) including a substantially planer portion (valve sealing surface 32 of the valve disk 30). Therefore, when Bongard’s sealed hydraulic tensioner is modified using the suggestion in Cobb reference as detailed above in the claims 1 and 8 rejection statements (that is, when the check valve member in check valve taught by Cobb is provided in place of the ball-type check valve member in the check valve taught by Bongard), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the resulting sealed hydraulic tensioner does include a check valve member with a substantially planar portion. Using the check valve member proposed by Cobb (which comprises one or more holes that facilitate a metered amount of fluid to flow through the check valve even when said check valve member is fully engaged with the check valve aperture) instead of Bongard’s ball-type check valve member would optimize the overall functionality and/ 

In regards to claim 5, Bongard in view of Cobb teach all intervening claim limitations as shown above. Bongard further teach (Figures 1-3), the piston (tensioning plunger 3) comprising a reduced diameter section (plunger rod 6).

Claims 1-2, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (U.S. Patent 4,708,696A hereinafter referred to as “Kimura”), in view of Cobb.

In regards to claim 1, Kimura teach (Figure 1) sealed hydraulic tensioner (tensioner illustrated in figure 1) comprising: a cylinder (cylinder 6 with the end assemblies 8 and 9) having a cylinder surface (inner wall of the cylinder bore defined by the cylinder 6, end assembly 8, and end assembly 9) formed in a housing; a piston (piston 10 and piston rod 7) received by the cylinder (cylinder 6 with the end assemblies 8 and 9); the piston (piston 10 and piston rod 7) having an inner surface (inner wall defined by the internal passage 20 and the recess 22) forming a piston cavity (internal passage 20 and recess 22), and an outer surface (outer wall of the piston 10 and the piston rod 7) that closely conforms in shape to the cylinder (cylinder 6 with the end assemblies 8 and 9) (figures 1 clearly illustrate, the outer wall of the piston 10, the outer wall of the piston rod 7, and the inner wall defined by the cylinder 6, end assembly 8, and end assembly 9, all having a substantially similar cylindrical shape); a tensioner biasing member (coil spring 24) engaging the piston (piston 10 and piston rod 7) and the cylinder (cylinder 6 with the end 
However, Cobb teach (Figures 1-3) a hydraulic tensioner (hydraulic tensioner 10) comprising a check valve (check valve assembly 20) to control the fluid (hydraulic oil) flow into high-pressure chamber (high pressure chamber of the hydraulic tensioner 10); the check valve (check valve assembly 20) including a check valve member (valve disk 30) that is releasably biased (by biasing member 34) into engagement with a check valve aperture (opening of the inlet fluid passage port 14a that is defined on the mating surface 14b) so as to prevent the flow of fluid (hydraulic oil) through said check valve (check valve assembly 20); and the check valve member (valve disk 30) having one or more holes (orifice 36 on the valve sealing surface 32 of the valve disk 30, as described in paragraph 0014) that permit a metered amount of fluid to pass through the check valve (check valve assembly 20), even when the check valve member (valve disk 30) is biased into sealing engagement with the check valve aperture (opening of the inlet fluid passage port 14a that is defined on the mating surface 14b) (see also paragraphs 0012-0014).


In regards to claim 8, Kimura teach (Figure 1) a sealed hydraulic tensioner (tensioner illustrated in figure 1) comprising: a cylinder (cylinder 6 with the end assemblies 8 and 9) having a cylinder surface (inner wall of the cylinder bore defined by the cylinder 6, end assembly 8, and 
Yet, Cobb teach (Figures 1-3) a hydraulic tensioner (hydraulic tensioner 10) comprising a check valve (check valve assembly 20) to control the fluid (hydraulic oil) flow into high-pressure 
Henceforth, it would have been an obvious and trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the ball-type check valve member of the check valve in Kimura’s sealed hydraulic tensioner with the check valve member in the check valve suggested by Cobb (which includes one or more holes that facilitate a metered amount of fluid to flow through the check valve even when said check valve member is fully engaged with the check valve aperture); such modification will enable a small quantity of fluid in the high-pressure chamber of the sealed hydraulic tensioner taught by Kimura’s to flow into the low-pressure-chamber of said sealed hydraulic tensioner during an inward movement of the piston within the cylinder, even if the check valve member of a check valve in said sealed hydraulic tensioner remains sealingly engaged with the check valve aperture on the check valve. This is advantageous in preventing the fluid pressure within the high-pressure chamber from reaching or exceeding an undesirable value that will negatively impact the damping characteristics of the sealed hydraulic tensioner (in otherward, when a tensioned 

In regards to claim 2, Kimura in view of Cobb teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the piston seal (oil seal 15) being fitted within a receiving feature (end assembly 8) formed in the cylinder surface (inner wall of the cylinder bore defined by the cylinder 6, end assembly 8, and end assembly 9).

In regards to claims 4 and 9, Kimura in view of Cobb teach all intervening claim limitations as shown above. Cobb further teach (Figures 1-3), the check valve member () of the check valve (check valve assembly 20) including a substantially planer portion (valve sealing surface 32 of the valve disk 30). Therefore, when Kimura’s sealed hydraulic tensioner is modified using the suggestion in Cobb reference as detailed above in the claims 1 and 8 rejection statements (that is, when the check valve member in check valve taught by Cobb is provided in place of the ball-type check valve member in the check valve taught by Kimura), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the resulting sealed hydraulic tensioner does include a check valve member with a substantially planar portion. Using the check valve member proposed by Cobb (which comprises one or more holes that facilitate a metered amount of fluid to flow through the 

In regards to claim 5, Kimura in view of Cobb teach all intervening claim limitations as shown above. Kimura further teach (Figure 1), the piston (piston 10 and piston rod 7) comprising a reduced diameter section (piston rod 7).

Response to Arguments

Applicant’s arguments in pages 9-10 of the remarks filed on 0903/2021, with respect to 35 U.S.C. 112(b) rejections of claims 4 and 9, all have been fully considered and are persuasive. Thus, said rejections of claims 4 and 9 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments in pages 10-11 of the remarks filed on 09/03/2021, with respect to 35 U.S.C. 102 (a)(1)/ 102(a)(2) rejections of claims 1 and 8 under Bongard or alternatively under Kimura, all have been fully considered and are partially persuasive. Therefore, said rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made under 35 U.S.C. 103 based on Bongard in view of Cobb, and also based on Kimura in view of Cobb.
It’s the applicant’s position that neither Bongard nor Kimura, individually teach a check valve member of a check valve in a sealed hydraulic tensioner comprising one or more holes configured to permit a metered about of fluid to flow between a high-pressure chamber and a 
In addition, the applicant also argues that Bongard and Kimura, both fail to teach or suggest, the sealed hydraulic tensioner being configured in a manner that allow the fluid to flow between the cylinder surface of the cylinder and the outer surface of the piston as the fluid travels between the low-pressure chamber and the high-pressure chamber. However, as noted above in the corresponding claims 1 and 8 rejection statements, both Bongard and Kimura explicitly disclose the fluid flow between the high-pressure chamber and the low-pressure chamber in each respective sealed hydraulic tensioner can indeed occur between the cylinder surface of the cylinder and the outer surface of the piston. Consequently, examiner content that Bongard in view of Cobb, or alternatively under Kimura in view of Cobb, does render obvious all claims 1 and 8 limitations as set forth above.
Examiner also notes that the applicant's amendments to claims 1 and 8 necessitated the new grounds of rejection presented in this office action. That is, the previous presented claim 1 inhibiting the flow of fluid between the outer surface of the piston and the cylinder surface”, while the previously presented claim 8 (filed on 04/09/2019) recited “a piston, received by the cylinder, having an inner surface forming a piston cavity and an outer surface, wherein along a first axial length of the piston the outer surface of the piston closely conforms in shape to the cylinder surface inhibiting the flow of fluid between the outer surface of the piston and the cylinder surface”; nevertheless, in the amended claims currently presented (field on 09/03/2021) by the applicant, both claims 1 and 8 recites “fluid flows between the cylinder surface and the outer surface of the piston between the low pressure chamber and the high-pressure chamber”, instead of stating that the flow of fluid being inhibited between the outer surface of the piston and the cylinder surface; which substantially alters the overall structure of the sealed hydraulic tensioner from that described within the preciously presented claims 1 and 8 limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/R.J.D./Examiner, Art Unit 3654                                                         /MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654